UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 ( d ) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-53548 GROW CONDOS, INC. (Exact name of Registrant as specified in its charter) Nevada 90-1075314 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 722 W. Dutton Road Eagle Point, OR 97524 (Address of Principal Executive Offices) (541) 879-0504 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). N/A Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: February 13, 2015 – 41,698,479 shares of common stock. - 1 - Page PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURE PAGE 17 - 2 - PART I – Financial Information Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. - 3 - GROW CONDOS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2014 June 30, 2014 (Unaudited) Current Assets Cash and cash equivalents $ $ Lease receivables Prepaid expenses Total Current Assets Property and equipment, net Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable, trade $ $ Accrued liabilities Mortgage payable, current portion Total Current Liabilities Mortgages payble, less current portion Customer deposits Deferred revenue for purchase options Total Liabilities Shareholders' Equity Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 45,000,000 shares authorized, 41,698,479 and 41,435,709 issued and outstanding respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes are an integral part of these Condensed Consolidated Financial Statements - 4 - GROW CONDOS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the three months ended For the six months ended December 31, December 31, (unaudited) (unaudited) Rental revenues $ Total revenues Operating expenses Loss from operations ) Interest expense - Loss before provision for income taxes ) Provision for income taxes - Net (loss) $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares; basic and diluted The Accompanying Notes are an integral part of these Condensed Consolidated Financial Statements - 5 - GROW CONDOS, INC. AND SUBSIDIARY CONDENSED CONSOLITATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended December 31, 2014 For the six months ended December 31, 2013 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Changes in assets and liabilities: Accounts receivable ) Prepaids ) ) Accounts payable Accrued Expenses ) Security Deposit Deferred option revenue & Def Rental Income Other current liabilities Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of property and improvements ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Repayments of mortgages ) ) Proceeds from mortgages Security deposit Loan repayment to partner ) Exercise of warrants Net cash provided by financing activities Net Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $
